On Petition for Rehearing.
Bruce, J.
A petition for a rehearing has been filed in which our attention is called to the fact that we omitted to pass upon appellant’s objection that “there was no evidence offered, excepting the statements contained in the affidavits of Alexander and Gilmore, that any judgment supporting the execution (which was annexed to and made a part of the affidavit of the latter) was ever entered or docketed.” Counsel for appellant argues that “the amercement of an officer is a proceeding penal in its nature, and the statute authorizing it must be strictly pursued both in regard to the proceedings and the facts authorizing it.” See Milburn-Stoddard Co. v. Stickney, 14 N. D. 282, 103 N. W. 752; Duncan v. Drakeley, 10 Ohio, 46; 36 Cyc. 1188. He also argues that “where an execution plaintiff seeks to amerce a sheriff for a default in respect to the execution of his writ, he must show a valid judgment and the execution must conform strictly to that judgment.” 35 Cyc. 1889.
All this we may concede, but it is quite clear to us that the purpose of the statute was to award to the execution creditor a speedy and a prompt remedy, and without any unnecessary formality. It is perfectly true that in such an action the complainant may be required to make strict proof of the execution and the judgment, but surely he is not compelled to prove that which the defendant admits, nor, after judgment and in the supreme court, to raise questions as to the insufficiency of the evidence which were not raised before the trial judge. No point was raised in the trial court whatever on the question of the identity of the judgment. The affidavit of J. B. Alexander stated that on the 28th day of Hay, 1914, a judgment was duly rendered, entered, and docketed *463in a certain action wherein Marlin T. Lee was plaintiff and John J. Brugman was defendant, in the district court for the county of Mount-rail, for the sum of $975.01, and that thereafter an execution was issued on this judgment and delivered to the defendant, J ames Dolan, etc. The-defendant in his answer admits that the execution described in the-plaintiff’s application was duly issued on June 22, 1914, and delivered to the defendant for service. He then goes on to state that the defendant had no property subject to execution. Attached to this answer is an affidavit by the defendant in which he states- “that on or about the 22d day of June, 1914, there was delivered to him as sheriff an execution issued upon a judgment theretofore entered against John J. Brugman as defendant and in favor of Martin T. Lee as plaintiff in this court.” The affidavit then goes on to offer excuses why a return was not.made on said execution. Nowhere in the answer nor in the affidavits is there any pretense that the execution was not regularly issued and on a judgment regularly entered against the said Brugman. The presumption is that the parties in the execution and in the judgment were the same. State v. Kilmer, 31 N. D. 442, 153 N. W. 1089. There is also a presumption that the court was acquainted with its records. , There was certainly a prima facie case made and there was no attempt to dispute it.
A rehearing has also been asked on the question whether the construction of the statute according to its natural language and import,, and as announced in the principal opinion, renders such statute violative of the following clauses of the Constitution of the state of North Dakota. ■
“Excessive bail shall not be required, nor shall cruel or unusual punishment be inflicted.” N. D. Const. § 6, art. 1.
“All laws of a general nature shall have a uniform operation.” N. D. Const. § 11, art. 1.
“No person . . . shall be deprived of life, liberty or property without due process of law.” N. D. Const. § 13, art. 1.
We are of the opinion that § 6 of article 1 is not violated. The recovery, though penal in its nature, is in no sense a flne, but merely the damages which tire law adjudges to the individual as the consequence of the failure of an officer to discharge an official duty. See Porter v. Thomson, 22 Iowa, 391. The liability, though penal in its. *464nature, is not a punishment for crime. It is a condition upon the holding of the office, and a penalty not so much imposed, but agreed by the sheriff to be paid in the case of a failure of duty. The purpose ■of the statute is, it is true, to bring about a prompt and proper performance of duty. This, however, is accomplished not by the old means •of technical amercement by which the officer was put in misericordia .and in which case a fine was imposed upon him which was largely in the discretion of the court or of the jury (see Bouvier’s Law Diet. 187, Notes to 2 C. J. 1319), but liquidated damages which the sheriff agrees to pay when he assumes office in case of a violation of his duty, and the liability for the payment of which results not only in the protection of the creditor, but in a proper discharge of the duties of the courts and •of their officers and a consequent respect on the part of the public therefor.
The sheriff accepts office in short knowing of the statutes and of the results of a, disobediance thereto, and his liability is accepted rather than imposed. Porter v. Thomson, supra. Such being the case, the •constitutional provisions referred to do not apply, as they were intended to cover punishments rather than obligations, and to apply to what are ■commonly called criminal cases. Ex parte Watkins, 7 Pet. 573, 8 L. ed. 788.
It is to be noticed, indeed, that the Constitution of North Dakota makes no mention of penalties or obligations. It merely says that “cruel or unusual punishment” shall not be inflicted.
Even the provisions in the national Constitution upon the subject, .and those which are to be found in the Magna Charta, cannot apply in •cases of this kind. In the first place, the first ten Amendments to the Federal Constitution control Congress, and Congress alone, and not the legislatures of the several states. In the second place, the purpose of the framers of those instruments was to protect the individual against arbitrary and cruel legislative and judicial action, and against the tyranny of the courts, rather than to hamper those courts in the proper fulfilment of the duties which were imposed upon them. It was to restrain and control public officers, and for the protection of the people, rather than to excuse those public officers for remissness in duties. The •constitutional provisions in short were for the protection of the people, and not for the protection of the legislatures or of the courts or their *465officers. They were popular Bills of Bights; they were not official Bills of Bights. All that § 55 of the Magna Charta provided was that “illegal fines and amercements should not be insisted upon.”
It is equally clear that the statute in question is not in violation of § 11, article 1, of the North Dakota Constitution, which provides that all laws of a general nature shall have a uniform operation. The statute applies uniformly to all sheriff's, and for reasons which are apparent makes a peculiar class of such officers. Classification is not necessarily class legislation. See Gunn v. Minneapolis, St. P. & S. Ste. M. R. Co. ante, 418, 158 N. W. 1004.
Nor is the statute in derogation of § 13, article 1, of the North Dakota Constitution, which provides that “no person shall '. . . be deprived of life, liberty or property without due process of law.”
No man has an inherent right to a public office nor can he be compelled to accept one. The legislature may therefore, except where restricted by the Constitutions, place upon the holding of a public office whatever obligations it pleases, and the applicant, by accepting the office, will be presumed to have accepted these conditions and obligations, and will be bound thereby.
Even if the statute were considered in the light of a criminal enactment, it would hardly be unconstitutional. It is true that for a small degree of moral turpitude a heavy penalty can be inflicted, and that the larger the judgment the greater that penalty is, and this though the neglect of duty is no greater in the case of the neglect to collect or return a large execution than a small one. This, however, does not invalidate the act. The word “cruel” as used in § 6 of article 1 of the Constitution of North Dakota, and as used in the Federal Constitution, has always been associated with physical pain and suffering. 2 Words & Phrases, 1165. There can be no claim that any physical suffering is involved in the penalty which is before us.
The only other word used is the word “unusual,” and punishments or penalties such as that prescribed by the statute are not unusual. Punishments, indeed, which are based on the amount of the loss to the injured party, rather than on the degree of the moral turpitude of the offender, though unscientific, indefensible, and a survival of the age of personal vengeance and of “the eye for eye and a tooth for a tooth” theory of the law, are nevertheless everywhere to be found in our Codes, *466and were to be found at the time of the adoption of the constitutional provision in question. They are not, and never have been, unusual.
We cannot invent constitutional provisions, nor can we set aside laws of our own initiative no matter how we may disapprove of them; and no matter how much we may disapprove of the personal vengeance and retributive theory of the criminal law, we must construe the constitutional provisions in the light of the thought which surrounded their enactment. Nor can we'call that unusual which in fact was, and still is, customary. The moral turpitude in the stealing of $20 is often as great and greater than that involved in the stealing of $20.01, and yet the latter offense is made by statute grand, and the former petit, larceny. Comp. Laws 1913, § 9916. Statutes have everywhere been sustained which have punished embezzlement by a fine of twice and even several times the amount embezzled, regardless of that amount. The officers of municipal corporations have been held personally liable for judgments for which they have failed to levy taxes. Double damages for stock killed and property converted are, and for a long time have been, quite commonly' allowed. Mims v. State, 26 Minn. 494, 5 N. W. 369; Porter v. Thomson, 22 Iowa, 391; Missouri P. R. Co. v. Humes, 115 U. S. 512, 29 L. ed. 463, 6 Sup. Ct. Rep. 110; Ex parte Watkins, 7 Pet. 573, 8 L. ed. 788.
We see no. reason for receding from our former order.